UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission (as permitted by Rule 14A-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule 14A-11(c) or Rule 14A-12 Comarco, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14A-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: COMARCO, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held January 201 5 To the Shareholders of Comarco, Inc.: The Annual Meeting of the Shareholders of Comarco, Inc., a California corporation (the “Company”, “we,” “us” or “our”), will be held on January 28, 2015 at 10:00 a.m., local time, at the Company’s corporate offices, which are located at 25541 Commercentre Drive, Suite 250, Lake Forest, CA 92630, for the following purposes: 1. To elect six directors to each serve a one-year term; 2. To hold an advisory vote to approve the compensation of our named executive officers, as described in the proxy statement; 3. To ratify the appointment by the Company’s Audit Committee of Squar, Milner, Peterson, Miranda & Williamson LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2015; 4. To transact such other business as may properly come before the meeting or any adjournment thereof. The Board of Directors of the Company intends to present Paul Borowiec, Wayne G. Cadwallader, Thomas W. Lanni, Richard T. LeBuhn, Michael R. Levin and Louis E. Silverman as nominees for election as directors at the annual meeting. Only holders of record of the Company’s common stock at the close of business on January 9, 2015 are entitled to notice of and to vote at the Annual Meeting. Each shareholder is cordially invited to attend and vote in person at the Annual Meeting. TO ASSURE REPRESENTATION AT THE ANNUAL MEETING, HOWEVER, SHAREHOLDERS ARE URGED TO SUBMIT THEIR PROXY AS SOON AS POSSIBLE BY INTERNET, TELEPHONE OR MAIL AS DESCRIBED IN THE PROXY STATEMENT AND PROXY CARD ACCOMPANYING THIS NOTICE. Shareholders who attend the Annual Meeting may still vote in person, even if they have previously voted by proxy. OUR BOARD OF DIRECTORS RECOMMENDS: A VOTE “FOR” EACH OF THE SIX DIRECTOR NOMINEES NAMED IN THE PROXY STATEMENT; AND A VOTE “FOR” PROPOSALS 2 AND 3 . BY ORDER OF THE BOARD OF DIRECTORS /s/ Janet Nguyen Gutkin Janet Nguyen Gutkin, Secretary Lake Forest, California January 9, 2015 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 28, 2015 This notice, as well as the accompanying proxy statement and the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2014, will be available online on or about January 13, 2015 at www.edocumentview.com/cmro . Information contained on our website is not part of the proxy soliciting material. 1 TABLE OF CONTENTS Page GENERAL INFORMATION 3 VOTING RIGHTS 4 PROPOSAL NO. 1 - ELECTION OF DIRECTORS 5 INFORMATION ABOUT THE BOARD OF DIRECTORS AND COMMITTEES OF THE BOARD 8 CORPORATE GOVERNANCE 10 SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 16 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 17 INFORMATION CONCERNING EXECUTIVE 17 EXECUTIVE COMPENSATION 18 EQUITY COMPENSATION PLAN INFOMATION 20 PROPOSAL NO. 2 - ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICER 20 PROPOSAL NO.3 - RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS FOR FISCAL YEAR ENDING JANUARY 31, 2015 20 AUDIT COMMITTEE REPORT 22 SUBMISSION OF SHAREHOLDERS PROPOSALS AND DIRECTOR NOMINATION FOR THE 2 22 OTHER MATTERS 23 ANNUAL REPORT 24 2 COMARCO, INC. 25541 Commercentre Drive, Suite 250 Lake Forest, CA 92630 (949) 599-7400 PROXY STATEMENT For the Annual Meeting of Shareholders To Be Held January 2 8 , 201 5 GENERAL INFORMATION The Board of Directors (the “Board”) of Comarco, Inc., a California corporation (the “Company”, “Comarco”, “we,” “us” or “our”), is soliciting proxies to be voted at the Annual Meeting of Shareholders to be held on January 28, 2015 at 10:00 a.m., local time, at the Company’s corporate offices, which are located at 25541 Commercentre Drive, Suite 250, Lake Forest, CA 92630, or any postponement(s) or adjournment(s) thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. Shareholders may obtain directions to the Annual Meeting by writing to the Company at its corporate offices or by calling (949) 599-7551. This proxy statement, the accompanying form of proxy card, and the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2014, are first being mailed to shareholders on or about January 13, 2015. A shareholder giving a proxy has the power to revoke it at any time before it is exercised by (1) filing with the Secretary of the Company an instrument in writing revoking the proxy, (2) filing with the Secretary of the Company a duly executed proxy bearing a later date, (3) voting again on the Internet or by telephone (only your latest Internet or telephone proxy submitted prior to 1:00 a.m. Eastern Standard Time on Tuesday, January27, 2015 will be counted) or (4) attending the Annual Meeting and voting the shares in person. In the absence of such revocation, all shares represented by a properly executed proxy received in time for the Annual Meeting will be voted as specified therein. In the event that you return a signed proxy card on which no directions are specified, your shares will be voted “
